NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted May 1, 2009
                                    Decided May 12, 2009

                                            Before

                             RICHARD A. POSNER, Circuit Judge     

                             MICHAEL S. KANNE, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 08‐2633

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Western Division.
       v.
                                                     06 CR 50026‐1
THOMAS BEAULIEU,
    Defendant‐Appellant.                             Frederick J. Kapala,
                                                     Judge.

                                          O R D E R

        After a jury trial, Thomas Beaulieu was found guilty of knowingly receiving child
pornography, see 18 U.S.C. § 2252A(a)(2)(A), and knowingly possessing child pornography,
see § 2252A(a)(5)(B), and was sentenced to 262 months’ imprisonment.  Beaulieu filed a
notice of appeal, but his appointed lawyer now seeks to withdraw under Anders v.
California, 386 U.S. 738 (1967), because he is unable to discern a nonfrivolous issue to pursue. 
Counsel’s supporting brief is facially adequate, and Beaulieu did not respond to our
invitation under Circuit Rule 51(b) to comment on counsel’s submission.  We limit our
No. 08‐2633                                                                                Page 2

review to the potential issues identified in counsel’s brief.  See United States v. Schuh, 289
F.3d 968, 973‐74 (7th Cir. 2002).  

        Counsel considers only one potential argument on appeal—that the evidence
presented at trial was insufficient for the jury to find that Beaulieu knowingly received child
pornography.  We would uphold Beaulieu’s conviction unless we concluded, after
reviewing the evidence in a light most favorable to the government, that a rational jury
could not find beyond a reasonable doubt that Beaulieu received through interstate
commerce materials that he knew, when he received them, depicted minors engaged in
sexually explicit conduct.  See 18 U.S.C. § 2252A(a)(2)(A); United States v. Watzman, 486 F.3d
1004, 1009 (7th Cir. 2007); United States v. Jenkins, 419 F.3d 614, 617 (7th Cir. 2005); United
States v. Myers, 355 F.3d 1040, 1042‐43 (7th Cir. 2004).  We do not reweigh the evidence or
the jury’s credibility findings.  United States v. Woods, 556 F.3d 616, 621 (7th Cir. 2009).  

         Counsel correctly concludes that there was more than enough evidence presented at
trial to convict Beaulieu of knowingly receiving child pornography.  Beaulieu did not
dispute that he used the screen name motherbed@aol.com (motherbed) to order videos
online from an undercover postal inspector who used the screen name
vidman06@yahoo.com (vidman).  Beaulieu also stipulated that he received the videos after
they traveled in interstate commerce.  Beaulieu disputed only that he knew at the time he
received the videos that they contained child pornography—he testified that he thought he
had purchased old Disney movies and family videos of vidman’s daughter and friends.  But
the postal inspector’s detailed record of the e‐mail exchange between vidman and
motherbed reflected an intent on Beaulieu’s part that was far more pernicious: (1)
motherbed responded to an offer for “real hot” and “real young” hardcore videos that
vidman posted in a discussion group where child pornography was advertised, (2)
motherbed asked whether vidman was a police officer, (3) motherbed agreed to the
purchase after vidman sent to him a catalogue that graphically described 16 videos of
children as young as seven‐years old engaging in sexual activity, and (4) motherbed asked
for additional videos of “twins . . . . 12 and under.”  

       Beaulieu’s actions following the purchase further confirmed his guilt.  Beaulieu
directed vidman to mail the videos to an alias at an address other than his apartment,
disguised himself when he picked up the videos by donning a baseball cap with a fake
ponytail attached to it, signed for the videos under a false name, and brought along a
portable DVD player that enabled him to watch the videos immediately after he received
them.  Beaulieu also admitted that he possessed an extensive collection of child
pornography, had previously attempted to purchase online child pornography from a
different undercover inspector, and had indeed asked vidman for additional videos of twins
12 and under.  Based on this evidence, a rational jury could infer that Beaulieu tried to
No. 08‐2633                                                                         Page 3

conceal his purchase of the videos because he knew when he ordered them from vidman
that they contained child pornography. 

       Finally, although counsel did not raise any sentencing issues, we have examined the
sentencing hearing and find no basis upon which the sentence could be challenged.  Thus
counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.